Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election of Group I in the reply filed on 1/7/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 14 recites that the filter body includes “in addition to the polysulfide particles (10), particles of a different composition”. It is unclear if this requires particles other than polysulfide particles OR if it can include two different polysulfide particles. Polysulfide is a general type of characterization of polymeric materials. There are many types of polysulfides. Must the “particles of a different composition” not include any polysulfide? It is unclear. However, from the other claims, it is interpreted that the particles require two different polymeric compounds which can include two different polysulfide compositions.
Claim 15: It is unclear if the “particles (28)” are the same particles of Claim 1 or different particles.
Claim 17: “in a tensile test as described herein” is indefinite as it is unclear what “as described herein” is referring to. While the claims are read in light of the specification, limitations from the specification are not read into the claims. The claims are required to properly claim all subject matter clearly.
Claim 18: recites “which is designed as a lamellar filter element”. It is unclear what “designed as” requires or if it requires anything. “Design” typically refers to the process prior to forming the material, which can be a mental process. It does not appear that Claim 18 further limits Claim 1. 
Claim 19: “in particular” is indefinite as it is not clear if this limitation is required or if it is a preferred embodiment. 

Claim 20: Claim 18: recites “which is designed for a temperature…”. It is unclear what “designed as” requires or if it requires anything. “Design” typically refers to the process prior to forming the material, which can be a mental process. It does not appear that Claim 18 further limits Claim 1.
Claim 20 also recites “continuous use”. It is unclear what is meant by “continuous use” and how long that would be in the context of the claimed temperatures. It is interpreted that the material is capable of withstanding a temperature of from 50-200C.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1-4, 6, 8, 9, 11, 13, 14, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Senoz et al. (US Pub. No. 2016/0024269).
Claims 1-4, 8, 9, 18: Senoz et al. teach a filter elements comprising porous sintered polymeric particles made of polyarylene sulfide [0040, 0057].
Claims 6 and 14: the polysulfide particles may be a homopolymer including various configurations of polysulfide [0065].
Claim 11: the porosity is about 30% or greater [0006].
Claim 13: the particle size is less than 1000um [0007], fully encompassing the claimed range.
Claim 20: the filter element is capable of withstanding temperature of about 100C or greater [0006].

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7, 10, 12, 15, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Senoz et al.
Claim 7: Senoz et al. do not teach the melt flow index of the filter body particles.
They do teach “the thermoplastic composition can include blends of different polyarylene sulfides such as polyarylene sulfides of different melt flow characteristics (i.e., different molecular weights)…”[0102]. The melt flow characteristics (i.e. melt flow index) is a result effective variable that is optimized to control the composition of the material for extruding and the final structural characteristics. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine 
Claim 10: Senoz et al. teach that the filter includes sintered particles [0053] and includes partially un-sintered particles [0053]. The amount of sintered and unsintered particles is a result effective variable that effects the final structure of the material [0053]. Given the process of making the material starts with an unsintered particle, one of ordinary skill in the art would have appreciated that it was nearly impossible to have all particles sintered. And, therefore, there are unsintered particles present. Sintered is the term for tempered.
Claim 12: Senoz et al. do not teach the specific performance of the filter under the testing conditions as claimed in Claim 12. The properties claimed in Claim 12 are inherently tied to the structure of the material. “When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent" (MPEP 2112.01, II.). “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Claim 15: the filter includes a coating [0142] to provide other “desirable attributes” [0142] which includes pore size [0048]. Pore size is a result effective variable that is optimized to control the retention of the filter [0144]. Providing a coating with smaller pore sizes would 
Claims 16 and 17: Senoz et al. teach the tensile characteristics in terms of percentage [0050, 0149-0150]. They do not teach the characteristics in terms of N/mm^2 or mm. However, the tensile characteristics are properties of the material. “When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent" (MPEP 2112.01, II.). “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Claim 18: recites “which is designed as a lamellar filter element”. It is unclear what “designed as” requires or if it requires anything. “Design” typically refers to the process prior to forming the material, which can be a mental process. It does not appear that Claim 18 further limits Claim 1.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Senoz et al. in view of Takiguchi et al. (USP 5804074).
Claim 19: Senoz et al. depict a top and a bottom to the filter in Figure 2.
They do not teach the material or structure of the top and bottom or any such casing.
Takiguchi et al. teach a filter element comprising a top (Fig. 2, 11) and a bottom (Fig. 2, 3)(Col. 7, lines 48-57). They teach that the material is made of a resin or plastic (col. 7, lines 47-58). They do not teach the material comprises polysulfide.

One of ordinary skill in the art would have found it obvious to use a typical resin, such as polysulfide, as the material for the top and bottom because polysulfide is recognized in the art as a high-performance high-tolerance. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON GIONTA FITZSIMMONS whose telephone number is (571)270-1767. The examiner can normally be reached M-F 7:00 am - 11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

ALLISON FITZSIMMONS
Primary Examiner
Art Unit 1778



/ALLISON G FITZSIMMONS/Primary Examiner, Art Unit 1778